49 N.J. 400 (1967)
230 A.2d 503
TOWNSHIP OF BRICK ET AL., PLAINTIFFS-RESPONDENTS,
v.
WILLIAM SPIVAK ET AL., DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued June 12, 1967.
Decided June 12, 1967.
Mr. Harold A. Schuman argued the cause for the appellants (Messrs. Haines, Schuman & Butz, attorneys).
Mr. Ellsworth J. Sterner argued the cause for the respondent.
PER CURIAM.
The judgment of the Appellate Division is affirmed substantially for the reasons given in the majority opinion. Appellants' position depends upon the hypothesis that the Legislature in fact intended that a majority vote for three candidates shall result in the election of the next four candidates as well. We cannot be sure the Legislature so intended. We see no substantial constitutional issue.
No costs.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.